*201Upon a petition for rehearing in this cause, the following opinion was delivered by
Thatcher, C. J.:
The petition for rehearing is based upon a supplemental transcript of the record offered for filing under the rule, from which it appears that the plaintiff in error did, in fact, except to the judgment of the court below, and that the bill of exceptions did, in fact, contain all the evidence. It is, in effect, a suggestion of diminution of the record, not only after the cause has been submitted, but after judgment has been pronounced. It would be a very loose practice that would permit, after the final determination of a cause, the aggrieved party, through whose negligence an imperfect bill of' exceptions has been incorporated into the record, to suggest diminution with a view to a rehearing.
The case of Steele v. The People, 40 Ill. 59, is an authority for saying that a suggestion of diminution to enable the party to bring up a more perfect transcript will not be entertained after the term at which the. cause was submitted.
The petition must be denied. Petition denied.